Citation Nr: 1811910	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-24 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the character of the Appellant's discharge from active service constitutes a bar to the award of Department of Veterans Affairs monetary benefits and health-care benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Sister


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Appellant had active service from December 1976 to July 1982 from which he received a bad conduct discharge.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2013 administrative decision of the Atlanta. Georgia, Regional Office of the Department of Veterans Affairs (VA) which determined that the Appellant's July 1982 bad conduct discharge was considered to be dishonorable for VA purpose and therefore constituted a bar to entitlement to VA monetary benefits and health care benefits under 38 U.S.C. Chapter 17 and 38 C.F.R. § 3.360(a) for any disability incurred or aggravated in the line of duty during active service.  In September 2017, a videoconference hearing before the undersigned Veterans Law Judge was conducted.  The hearing transcript is of record.  


REMAND

A January 2012 decision of the Department of the Navy, Board for Correction of Naval Records denied the Appellant request's for recharacterization of his bad conduct discharge.  

In reviewing the record, the Board observes that the Appellant submitted copies of a November 2013 Application for the Review of Discharge from the Armed Forces of the United States, DD Form 293, and a November 2013 Application for Correction of Military Record under the Provisions of Title 10, United States Code, Section 1552, DD Form 149.  At the September 2017 Board hearing, the Appellant's sister testified that the applications to upgrade the Appellant's bad conduct discharge were denied by the relevant Naval boards.  Documentation of cited Naval Discharge Review Board and Board for Correction of Naval Records decisions are not of record.  

Accordingly, the case is REMANDED for the following action:

1.  Contact both the Naval Discharge Review Board and the Board for Correction of Naval Records and request that they forward copies of the decisions pertaining to the Appellant's November 2013 Application for the Review of Discharge from the Armed Forces of the United States, DD Form 293, and a November 2013 Application for Correction of Military Record under the Provisions of Title 10, United States Code, Section 1552, DD Form 149, respectively, for incorporation into the record.  

2.  Then readjudicate the issue.  If any decision is adverse to the Appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

